833 F.2d 1013
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vernon RODMAN, Plaintiff-Appellant,v.Joseph P. KINNEARY and John P. Holschuh, Defendants-Appellees.
No. 87-3306.
United States Court of Appeals, Sixth Circuit.
Nov. 10, 1987.

Before MERRITT, KRUPANSKY and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff is an Ohio prisoner confined in the state correctional facility at Nelsonville, Ohio.  On June 9, 1986, he filed a 42 U.S.C. Sec. 1983 action against two federal district court judges.  In his pro se complaint, the plaintiff alleged that the judges had violated his due process rights by refusing to enter a default judgment in his behalf in several legal actions pending before them.  The district court, with a nonparty judge presiding, dismissed plaintiff's Sec. 1983 action as frivolous under 28 U.S.C. Sec. 1915(d).  In so doing, the district court relied on the principle of judicial immunity discussed in Stump v. Sparkman, 435 U.S. 349 (1975).  Based on our review of the record and appellant's arguments, we conclude that the district court properly dismissed plaintiff's action.


3
Accordingly, for the reasons set forth in the order of the district court, that order is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.